                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

FELISHIA PERRY, et al.,                           )
                                                  )
       Plaintiffs,                                )
                                                  )
v.                                                )     NO. 3:19-cv-01012
                                                  )
ETTAIN GROUP, INC.,                               )     JUDGE CAMPBELL
                                                  )     MAGISTRATE JUDGE FRENSLEY
               Defendant.                         )


                                             ORDER

       The parties have filed a Stipulation of Dismissal (Doc. No. 25), indicating all claims in this

case have been resolved, and this case should be dismissed. Accordingly, this case is

DISMISSED, with prejudice. The trial scheduled for May 4, 2021, and the pretrial conference

scheduled for April 26, 2021, are cancelled. The Clerk is directed to close the file.

       It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-01012 Document 26 Filed 11/17/20 Page 1 of 1 PageID #: 92
